DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements submitted on May 7, 2021; May 21, 2021; September 10, 2021; November 10, 2021; February 9, 2022; April 4, 2022; May 20, 2022 and June 24, 2022 were considered by the examiner.  Non-patent document 17 (Streich et al.) on the IDS dated May 7, 2021 was not considered because certain portion of the document are illegible.
 37 CFR 1.98(a)(2)  requires a legible copy of:
(A) each foreign patent;
(B) each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(C) for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and
(D) all other information or that portion which caused it to be listed.
See MPEP § 609.04(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a process for producing ethylene in the preamble.  However, the actual steps recited in claim 1 do not disclose that ethylene is produced.  
Claims 2-19 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeiren et al. (EP 2 062 865 A1).
Vermeiren et al. disclose a process for producing ethylene and an alkyl tert-butyl ether from field butane, comprising: separating the field butane into an n-butane stream and an isobutane stream in a de-isobutanizer; cracking the n-butane stream to obtain a cracked product stream comprising n-butane, 1-butene, 2-butene, butadienes, or a combination comprising at least one of the foregoing; separating the cracked product stream to obtain a butane stream and a butene stream in a separating section and dehydrogenating the isobutane stream in a dehydrogenation unit to form an isobutene stream and reacting the isobutene stream with an aliphatic alcohol to produce an alkyl tert-butyl ether as required by Claim 1 (paragraphs 0007-0011; steps a-d of paragraphs 0019, 0030-0036, and claims 1-3 and 8; paragraphs 0026-0029 ; Fig 4 ; and claims 9 and 10).
Vermeiren et al. disclose the process of Claim 1, wherein the step of separating the field butane comprises distilling the field butane as required by Claim 2 (step a in paragraphs 0019, step 1 in paragraph 0028 and claim 9 and DIB of Fig 4).
Vermeiren et al. disclose the process of Claim 1, further comprising recycling the butane stream to the step of separating the field butane as required by Claim 17 (paragraph 0035).
 Vermeiren et al. disclose the process of Claim 1, wherein the alkyl tert-
butyl ether comprises methyl tert butyl ether as required by Claim 18 (paragraphs 0026-0029 ; Fig 4 ; and claims 9 and 10).
Vermeiren et al. disclose an ethylene product and an alkyl tert-butyl
ether produced by the process of Claim 1 as required by Claim 19 (step c of paragraphs 0019, 0030-0034, and claim 1; paragraphs 0026-0029 ; Fig 4 ; and claims 9 and 10).
Vermeiren et al. disclose a system for producing ethylene and an alkyl tert-
butyl ether from field butane, comprising: an n-butanizer unit for separating the field butane into an n-butane stream and an isobutane stream; a cracker for cracking the n-butane stream to obtain a cracked product stream comprising n-butane, 1-butene, 2-butene, butadienes, or a combination comprising at least one of the foregoing; and
a separation unit for separating the cracked product stream to obtain a butane
stream and a butene stream, a dehydrogenation unit for dehydrogenating the isobutane stream to an isobutene stream and an ether synthesis unit for reacting the isobutene stream with an aliphatic alcohol to produce an alkyl tert-butyl ether as required by Claim 20 (steps a-d of paragraphs 0019, 0030-0036, and claims 1-3 and 8; paragraphs 0026-0029; Fig 4 ; and claims 9 and 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. (EP 2 062 865 A1) as applied to claims 1, 2, and 17-18 above, and further in view of Nierlich et al. (US 5,864,052).
Vermeiren et al. disclose a process for producing ethylene and an alkyl tert-butyl ether from field butane as described above for claims 1, 2, and 17-20.
Vermeiren et al. differ from instant claims 3-7 in that although Vermeiren et al. disclose the use of field butanes and separation of the field butanes in a de-isobutanizer into an enriched iso-butane fraction and an enriched normal-butane fraction (paragraphs 0007-0011; step a in paragraph 0019; paragraphs 0024, 0026-0029and claims 1 and 8-10), Vermeiren et al. do not disclose the amounts of the components in the field butanes.  
	Nierlich et al. disclose that the term field butanes is applied to the C4 fraction of the “moist” portions of natural gas and the gases associated with crude oil, which are separated off in liquid form from the gases by drying and cooling to about -30°C (column 3, lines 31-34).  Low temperature distillation produces therefrom the field butanes, whose composition fluctuates depending on the field, but in which generally about 30% isobutane and about 65% n-butane are present (column 3, lines 43-38).  Other components are generally about 2% C<4 hydrocarbons and about 3% C>4 hydrocarbons (column 3, lines 38-39).  Field butanes can be used without fractionation as feedstocks in steam crackers or they may be resolved into n-butane and isobutane by fractional distillation (column 3, lines 39-43).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. comprised n-butane in an amount of 50 mole % to 80 mole %, based on the total moles of the field butane, and isobutane in an amount of 10 mole % to 50 mole %, based on the total moles of the field butane as required by Claim 3, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition fluctuates depending on the field, but is generally about 30% isobutane and about 65% n-butane.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. comprised n-butane in an amount of 60 mole % to 75 mole % based on the total moles of the field butane, and isobutane in an amount of 20 mole % to 40 mole %, based on the total moles of the field butane as required by Claim 4, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition fluctuates depending on the field, but is generally about 30% isobutane and about 65% n-butane.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. comprised greater than 0 mole % to 5 mole % propane based on the total moles of the field butane as required by claim 5, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition fluctuates depending on the field, but generally contains about 2% C<4 hydrocarbons. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. comprised 2 mole % to 3 mole % propane based on the total moles of the field butane as required by claim 6, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition fluctuates depending on the field, but generally contains about 2% C<4 hydrocarbons. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. comprised greater than 0 mole % to 2.5 mole % isopentane, based on the total moles of the field butane as required by claim 7, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition fluctuates depending on the field, but generally contains about 3% C>4 hydrocarbons.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. may further comprise greater than 0 mole % to 1.5 mole % n-pentane, based on the total moles of the field butane as required by claim 8, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition can fluctuate depending on the field, but generally contains about 3% C>4 hydrocarbons. Changes in concentrations of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  The applicants have not disclosed that the claimed concentration of n-pentane produced a new and unexpected result.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the field butane separated in the de-isobutanizer in the process of Vermeiren et al. may further comprise greater than 0.5 mole % to 1.0 mole % n-pentane, based on the total moles of the field butane as required by claim 9, since Nierlich et al. disclose that low temperature distillation produces field butanes whose composition can fluctuate depending on the field, but generally contains about 3% C>4 hydrocarbons. Changes in concentrations of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  The applicants have not disclosed that the claimed concentration of n-pentane produced a new and unexpected result.
Vermeiren et al. differ from instant claims 10-15 in that although Vermeiren et al. disclose the use of field butanes and separation of the field butanes in a de-isobutanizer into an enriched iso-butane fraction and an enriched normal-butane fraction (paragraphs 0007-0011; step a in paragraph 0019; paragraphs 0024, 0026-0029and claims 1 and 8-10), Vermeiren et al. do not disclose the amount of n-butane in the enriched normal-butane fraction nor the amount of isobutane in the enriched iso-butane fraction.  Vermeiren et al. disclose that the n-butane is sent to a cracker and iso-butane is sent to the dehydrogenation to produce isobutene for reaction with methanol to produce MTBE (paragraphs 0028-0029 and claims 9 and 10).
One having ordinary skill in the art before the effective filing date of the claimed invention would have motivated to separate the normal butane fraction of Vermeiren et al. to comprise n-butane in an amount equal to or greater than 85 mole %, based on the total moles of the n-butane stream as required by Claim 10, since an objective of Vermeiren et al. is to send the n-butane to a cracker to obtain an olefin rich stream (step b of paragraph 0019 and claims 1-3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to separate the normal butane fraction of Vermeiren et al. to comprise n-butane in an amount equal to or greater than 95 mole %, based on the total moles of the n-butane stream as required by claim 11, since an objective of Vermeiren et al. is to send the n-butane to a cracker to obtain an olefin rich stream (step b of paragraph 0019 and claims 1-3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to separate the normal butane fraction of Vermeiren et al. to comprise n-butane in an amount of 100 mole %, based on the total moles of the n-butane stream as required by claim 12, since an objective of Vermeiren et al. is to send the n-butane to a cracker to obtain an olefin rich stream (step b of paragraph 0019 and claims 1-3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to separate the isobutane fraction of Vermeiren et al. to comprise isobutane in an amount equal to or greater than 85 mole %, based on the total moles of the isobutane stream as required by claim 13 when the objective of Vermeiren et al. is to dehydrogenate the isobutane stream to obtain isobutene to be reacted with methanol to produce MTBE.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to separate the isobutane fraction of Vermeiren et al. to comprise isobutane in an amount equal to or greater than 93 mole %, based on the total moles of the isobutane stream as required by claim 14 when the objective of Vermeiren et al. is to dehydrogenate the isobutane stream to obtain isobutene to be reacted with methanol to produce MTBE.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to separate the isobutane fraction of Vermeiren et al. to comprise isobutane in an amount equal to or greater than 95 mole %, based on the total moles of the isobutane stream as required by claim 15 when the objective of Vermeiren et al. is to dehydrogenate the isobutane stream to obtain isobutene to be reacted with methanol to produce MTBE.
Claims 1, 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. (EP 2 062 865 A1) as applied to claims 1, 2, and 17-18 above, and further in view of Peters et al. (US 2006/0122444 A1).
Vermeiren et al. disclose a process for producing ethylene and an alkyl tert-butyl ether from field butane as described above for claims 1, 2, and 17-20.
Vermeiren et al. differ from instant claim 16 in that although Vermeiren et al. disclose that the cracked product may be hydrogenated with hydrogen before the step of separating the cracked product stream (paragraph 0035), Vermeiren et al. fail to disclose the use of a hydrogenation catalyst.
Peters et al. disclose that C4 streams may be hydrogenated in the liquid phase over a palladium catalyst (paragraph 0037).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a hydrogenation catalyst when carrying out a hydrogenation step in the process of Vermeiren et al., since Peters et al. have shown that it was known that C4 streams may be hydrogenated in the liquid phase over a palladium catalyst. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699